Citation Nr: 9915425	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  98-20 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1959 to July 1961.  

In May 1985, the Ft. Harrison, Montana, Department of 
Veterans Affairs (VA) Regional Office (RO) denied service 
connection for bilateral knee disorder.  The RO notified the 
veteran of that determination by letter dated May 31, 1985, 
the veteran did not submit a notice of disagreement.  

In October 1986, the veteran sought to reopen his claim for 
service connection for a left knee disability.  In an October 
1986 rating decision, the RO determined that new and material 
evidence had not been submitted to reopen the previously 
disallowed claim.  The veteran did not submit a notice of 
disagreement.  

The current appeal arose from a June 1998 rating decision 
wherein the RO determined that new and material evidence had 
not been submitted to reopen the previously denied claim of 
entitlement to service connection for a left knee disorder.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

In his notice of disagreement received in October 1998, the 
veteran requested a hearing "if necessary."  In his 
substantive appeal, the veteran did not indicate whether he 
wanted a hearing.  Under the provisions of 38 C.F.R. § 20.700 
(1998), a hearing on appeal will be granted if an appellant 
expresses a desire to appear in person.  The veteran's 
October 1998, request for hearing remains pending, and he has 
not been afforded an opportunity for such a hearing.

Accordingly, this case is remanded for the following:

1.  The RO should inform the veteran of 
the options for hearings, and should 
request that he indicate the type of 
hearing he is seeking, or whether he no 
longer desires to have a hearing.

2.  If the veteran indicates that he 
continues to desire a hearing, he should 
be afforded an opportunity for such a 
hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




